FEARNOW, Judge,
concurring in part and in the result:
I concur in Chief Judge Baum’s opinion except for Part I and his finding that there was prejudicial error bearing on the sentence. Although I agree that admitting the proffered hearsay statement concerning the defendant’s purchase and use of cocaine was most likely an abuse of discretion, I base this opinion on the rationale set forth by Judge O’Hara: that the evidence did not satisfy the relevancy test for aggravation evidence set forth in United States v. Martin, 20 M.J. 227 (C.M.A.1985), and United States v. Rust, 41 M.J. 472 (1995). I also believe that any error in admitting the hearsay statements was harmless and the findings and sentence should be approved.
*645Judge O’Hara also provides a very insightful analysis under MRE 804(b)(3) to determine whether the hearsay statement is truly a statement against the out-of-court declarant’s penal interest. While such analysis is indeed helpful in determining the issue of relevancy, I question whether MRE 804(b)(3) has any independent application to the admissability of aggravation evidence in the sentencing phase of a court-martial. It appears that RCM 1001(a)(4), Evidence in aggravation, and RCM 1001(e), Production of witnesses, may exhaust the pertinent rules for determining the availability of witnesses and use of out-of-court statements for aggravation purposes.
Assuming, arguendo, that MRE 804(b)(3) does apply to the admission of aggravation evidence, I do not agree with the Chief Judge’s conclusion that an attempt to obtain a deposition from the unavailable declarant is required before admitting a statement that, in all other respects, meets the requirements of the rule. Notwithstanding the views of the commentators cited by the Chief Judge, such a requirement has never been applied in military courts and certainly not to the sentencing portion of a trial. In United States v. Sutton, 42 M.J. 355 (1995), the majority declined to adopt such a rule even in the case of a statement introduced on the merits. While I can envision some circumstances where the constitutional right to confrontation under the Sixth Amendment, if not MRE 804(b)(3), may require an effort to depose an unavailable declarant before admitting a hearsay statement on the merits, I do not believe any such requirement exists in the context of the sentencing proceedings we are addressing in this case.